United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-41229
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SALOMON GUILLEN OLIVAREZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:00-CR-476-ALL
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Salomon Guillen Olivarez

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Olivarez received

a copy of counsel’s motion but filed no response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.